Citation Nr: 0610533	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  00-02 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable rating for a shell fragment 
wound scar of the right medial thigh, prior to December 23, 
2002.

2.  Entitlement to an increased rating in excess of 10 
percent for a shell fragment wound scar of the right medial 
thigh, from December 23, 2002.

3.  Entitlement to a compensable evaluation for disruption of 
the rectus femoris muscle associated with shell fragment 
wound scar at the right medial thigh.

4.  Entitlement to a compensable evaluation for sensory nerve 
of the right anterior medial thigh associated with shell 
fragment sound scar at the right medial thigh.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky in which the RO denied the appellant's 
request for a compensable disability rating for his shell 
fragment wound scar.  The appellant, who had active service 
from October 1968 to August 1970, appealed that decision to 
the BVA.  Thereafter, the RO referred the case to the Board 
for appellate review.  

The Board remanded the appellant's case in December 2003 for 
further development.  Thereafter, in a rating decision dated 
in March 2004, the RO increased the appellant's disability 
rating to 10 percent with an effective date of December 23, 
2002.  The case was then returned to the Board, which again 
remanded the claim in March 2005 for a VA medical opinion.  
After this opinion was obtained, the case was again returned 
to the Board for further review.  

This opinion solely addresses the issue of whether the 
appellant is entitled to an increased evaluation for a shell 
fragment wound scar of the right medial thigh.  In regards to 
the issues of entitlement to compensable evaluations for 
disruption of the rectus femoris muscle associated with shell 
fragment wound scar at the right medial thigh, and for 
sensory nerve of the right anterior medial thigh associated 
with shell fragment sound scar at the right medial thigh, 
this appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.

In addition, the Board observes that the appellant submitted 
a statement in March 2003 in which he asserted that he had to 
quit work as of February 2003 due to his service-connected 
disabilities.  The RO viewed the statement as a request to 
reopen a claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities that needed to be addressed.  See September 2005 
rating decision, p. 10.  The Board refers this issue to the 
RO for adjudication.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to December 23, 2002, the appellant's scar of the 
right medial thigh was neither painful on examination nor 
resulted in limitation of motion.  

3.  From December 23, 2002, the appellant's scar of the right 
medial thigh was painful on examination but did not result in 
limitation of motion of the right knee.  


CONCLUSIONS OF LAW

1.  Prior to December 23, 2002, the schedular criteria for a 
compensable disability rating for a shell fragment wound scar 
of the right medial thigh had not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1 - 4.14, 4.118, Diagnostic Code 7804 (2002)(2005). 

2.  From December 23, 2002, the schedular criteria for a 
disability rating in excess of 10 percent for a shell 
fragment wound scar of the right medial thigh have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1 - 4.14, 4.118, Diagnostic Code 
7804 (2002)(2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  In this case, both the June 1999 
rating decision on appeal and the September 1999 Statement of 
the Case (SOC) were issued prior to the enactment of the 
VCAA.  The appellant and his representative were not provided 
notice of the VCAA in regards to his claim until March 2001.  
In addition, they received a separate VCAA notice via letter 
dated in May 2003 after the Board remanded the appellant's 
appeal in December 2003.  In situations such as these, the 
Court has held that where the claimant receives a belated 
VCAA letter, the claimant has a right to a VCAA content-
complying notice and proper subsequent VA process. See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  While 
the VCAA notice did not precede the initial rating decision 
in this case, the Board notes that the appellant received two 
VCAA notices and that his claim was readjudicated after such 
notice was given. See the March 2004 rating decision and the 
March 2004 Supplemental Statement of the Case.  The appellant 
has also had ample opportunity to respond, and thus is not 
prejudiced by any notice timing defect.  

Specifically, the March 2001 and May 2003 VCAA letters 
essentially informed the appellant about (1) the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) the information and evidence the VA would seek 
to provide; (3) the information and evidence the appellant 
was expected to provide; and (4) requested the appellant 
provide any information or evidence in the appellant's 
possession that pertained to his claim.  In response, the 
appellant testified at a hearing before the Board and then 
submitted a statement in March 2003 in which he indicated 
that he had no further evidence or argument to present. See 
December 2001 hearing transcript; March 2003 statement.  
After affording the appellant two medical muscle examinations 
in December 2002 and March 2004, the RO readjudicated the 
appellant's claim in a March 2004 rating decision in which 
the appellant's noncompensable disability rating was 
increased to 10 percent.  

In addition, the RO provided the appellant with a March 2004 
Supplemental Statement of the Case (SSOC).  The SSOC, under 
the heading "Pertinent Laws; Regulations; Ratings Schedule 
Provisions," set forth the relevant diagnostic codes (DC) for 
the disability at issue (38 C.F.R. § 4.118, DC 7800 - 7805), 
and included a description of the rating formula for all 
possible schedular ratings under those diagnostic codes, from 
10 percent to 80 percent, and also informed the appellant 
that higher separate ratings were possible with certain other 
symptomatology.  The appellant's representative then 
submitted a statement on the appellant's behalf in June 2004 
and a Brief to the Board in August 2004 in which he neither 
contended nor argued that any defect or deficiency in the 
VCAA notice had resulted in any prejudice in the adjudication 
of this appeal.  Thereafter, the appellant received the March 
2005 Board decision.  After a new medical opinion was 
obtained on the appellant's behalf in June 2005, the 
appellant was provided with a September 2005 SSOC denying 
entitlement to an increased rating in excess of 10 percent.  

The Board finds that the RO letters, rating decisions, SOC 
and SSOC's informed the appellant of what was needed to 
obtain all schedular ratings above the currently assigned 
rating for his scar.  In addition, these documents 
collectively notified the appellant of the evidence 
considered, the pertinent laws and regulations, and the 
reasons why his disability was assigned a 10 percent rating.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve higher ratings for 
the service-connected scar disability at issue.

As noted above, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for an increased disability rating.  
However, he was not informed of VCAA notice provisions 
pertaining to effective dates for increased ratings under the 
holding in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 prior to adjudication of his claim.  Despite the absence 
of an initial VCAA notice provided to the appellant on the 
effective date element, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In that regard, the Board observes that this case 
involves a staged rating; and that the Board has evaluated 
the appellant's claim of entitlement to an increased rating 
both prior to and from the effective date at issue (December 
23, 2002).  As the Board has evaluated all evidence of record 
and concludes below that the preponderance of the evidence is 
against the appellant's claim, any questions as to the 
appropriate effective date to be assigned are rendered moot.  
Under these circumstances, the Board finds that any 
inadequacies or deficiencies in the VCAA notice do not result 
in prejudice to the appellant.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Further, the Board observes that neither the appellant nor 
his representative has contended or argued that any defect or 
deficiency in the VCAA notices that may be present has 
resulted in any prejudice in the adjudication of his appeal.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, supra; Quartuccio v. Principi, supra.  

The VA also has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the appellant's service medical records, VA medical records 
and private medical records have been associated with the 
claims file.  Additionally, the RO afforded the appellant 
several VA examinations in order to assess the severity of 
the appellant's disability.  Neither the appellant nor his 
representative has made the RO or the Board aware of any 
additional evidence that needs to be obtained in connection 
with this claim.  Accordingly, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the appellant's appeal has been obtained and the case is 
ready for appellate review.

B. Law and Analysis 

The appellant has currently been assigned a noncompensable 
disability rating for a shell fragment wound scar on the 
right medial thigh prior to December 23, 2002; and a 10 
percent disability rating from December 23, 2002 under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002)(2005).  Specifically, in a February 1991 rating 
decision, the appellant was service-connected for a 61/2 cm x 4 
cm shell fragment wound scar on the right medial thigh that 
was well-healed and nontender. See February 1991 rating 
decision, p. 2.  He was assigned a noncompensable disability 
rating with an effective date of August 18, 1970 pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7805 (1991). Id., p. 3.  
Under Diagnostic Code 7805, scars are rated on the basis of 
limitation of function of the affected part. 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

In May 1998, the appellant requested an increased rating in 
regards to his shell fragment wound scar. See application for 
increased compensation based on unemployability.  The RO 
initially readjudicated the appellant's claim under 
Diagnostic Code 7805 in a June 1999 rating decision.  
However, during the pendency of this appeal, the VA issued 
new regulations for rating skin disabilities under 38 C.F.R. 
§ 4.118, which became effective August 30, 2002.  After these 
regulations took affect, the RO reevaluated the appellant's 
claim pursuant to Diagnostic Code 7804 (scars that are 
superficial and painful on examination), and assigned a 10 
percent rating with an effective date of December 23, 2002. 
See Diagnostic Code 7804 (2005); March 2004 rating decision.  
The Board observes that a 10 percent disability rating 
represents the maximum schedular criteria for superficial and 
painful scars under Diagnostic Code 7804. 

At present, the appellant contends that his shell fragment 
wound scar is more disabling than currently evaluated and has 
appealed for an increased rating.  He additionally argues 
that the 10 percent rating he currently receives should have 
been assigned prior to December 23, 2002.  While viewing the 
evidence in the light most favorable to the appellant in this 
case, the Board finds that the more persuasive and credible 
evidence does not support an increase in the appellant's 
service-connected disability rating either prior or 
subsequent to December 23, 2002.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the appellant. 38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

1.	Disability rating prior to December 23, 2002. 

As set forth above, the appellant was initially assigned a 
noncompensable disability rating prior to December 23, 2002 
under Diagnostic Code 7805 (2002).  Under this code, scars 
are evaluated in terms of the limitation of function of the 
affect body part.  The most recent medical evidence indicates 
that the veteran's scar of the right thigh involves the 
rectus femoris muscle (Muscle Group XIV) which affects 
extension of the knee.  38 C.F.R. § 4.73 (2005).  
Specifically, the June 2005 VA examiner indicated that the 
scar in question spans the medial aspect of the rectus 
femoris muscle and that the veteran's knee extension, which 
is associated with contraction of the rectus femoris, is 
associated with adherence of the scar to the underlying 
muscle.  As such, the appellant's thigh scar can be evaluated 
under the diagnostic codes related to motion of the knee, and 
specifically, Diagnostic Code 5261 (limitation of extension 
of the leg).  See 38 C.F.R. § 4.71a (2005).  After comparing 
the medical evidence of record with the schedular criteria of 
this diagnostic code, the Board concludes that the RO was 
correct in assigning a noncompensable disability rating for 
the period prior to December 23, 2002 since the evidence 
showed no impairment in extension of the knee.  Moreover, it 
was not shown at that time that the right thigh injury caused 
any limitation of motion of the right hip.  See December 1990 
examination report (appellant's hip flexion to 125 degrees, 
extension to zero degrees, hip abduction to 45 degrees, hip 
flexion to 140 degrees and extension to zero degrees); 
38 C.F.R. §  4.71a, Plate II.  

The Board observes that none of the VA medical records 
contained in the claims file dated from July 1990 to 
September 1990 and July 1997 to December 2002 evidence that 
the appellant experienced limitation of motion of the leg due 
to his shell fragment wound scar during this period of time, 
nor was limitation of motion referenced or reported during 
any of the appellant's contemporaneous VA examinations. See 
VA examinations dated in October 1970, August 1988, August 
1991 and August 1998.  Absent such evidence, the appellant is 
not entitled to a compensable disability rating for his 
service-connected shell fragment wound scar pursuant to 
Diagnostic Code 7805.    

The Board has considered whether any other diagnostic code 
sections related to the skin allow for a compensable 
disability rating prior to December 23, 2002.  A review of 
the pre-August 30, 2002 diagnostic codes reveals that only 
one, Diagnostic Code 7804, is potentially applicable to the 
facts of this case.  Prior to August 2002, the schedular 
criteria of Diagnostic Code 7804 granted a 10 percent 
disability rating upon the objective demonstration of a 
superficial, tender and painful scar.  However, in analyzing 
the appellant's appeal in conjunction with Diagnostic Code 
7804, the Board observes that the record on appeal lacks 
objective evidence indicating that the appellant's thigh scar 
was either tender or painful before December 23, 2002.  As 
such, an increased rating is not warranted pursuant to this 
diagnostic code.  

Specifically, the Board observes that when the appellant 
underwent a VA examination in October 1970, he reported only 
pain and loss of sensation in his right ankle due to a 
shrapnel wound.  Notably, he did not mention any pain or 
disability of his right thigh. See October 1970 examination 
report.  A VA examination report in August 1988 reported 
general problems to the appellant's eye, ears, legs and arms, 
but was silent as to specific complaints of the appellant's 
right leg or of a painful, tender scar. See August 1988 
examination report.  While a VA examination report in 
December 1990 indicated that the appellant had a 61/2 cm x 4 cm 
scar on the right thigh with a loss of subcutaneous tissue, 
the examiner specifically indicated that the scar was not 
tender. See December 1990 examination report.  Lastly, 
according to an August 1998 general VA examination report, 
physical examination revealed that the appellant had a 1 inch 
x 3 inch widened scar with a 1/2 inch depression that was not 
tender. See August 1998 general examination report, p. 1.   

The Board observes that the first post-service medical record 
in which the appellant was diagnosed with an adherent, tender 
scar is dated in December 2002. See December 2002 examination 
report, p. 3.  It was upon the basis of this examination 
report that the RO granted a disability rating increase from 
noncompensable to 10 percent for the appellant's shell 
fragment wound scar. See March 2004 rating decision.  
Although the appellant testified at his December 2001 
personal hearing before the Board that his clothing often 
irritated his right thigh scar, that his skin was painful to 
the touch and that his scar was painful and tender (See 
December 2001 hearing transcript, pgs. 34-36), the December 
2002 examination report was the first objective demonstration 
that the appellant's scar was in fact painful upon 
examination.  As such, the RO was correct in utilizing this 
medical report as the foundation upon which to grant an 
increased disability rating.  Based upon the evidence of 
record, a compensable disability rating prior to December 23, 
2002 is not warranted.  

2.	Disability rating in excess of 10 percent from 
December 23, 2002 

The next issue before the Board is whether the appellant is 
entitled to a disability rating in excess of 10 percent for 
the period from December 23, 2002 to the present.  Since the 
appellant's disability is already rated at the maximum 
schedular evaluation available under Diagnostic Code 7804, a 
higher schedular rating can only be assigned if the 
appellant's disability meets the criteria of another 
diagnostic code for a similar disorder.  The Board has 
considered whether any alternate diagnostic code sections 
allow for such an increased rating.  

The Board observes that the appellant is not entitled to a 
higher disability rating under Diagnostic Code 7800, as that 
diagnostic code is related to scars of the head, face and 
neck. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).  The 
appellant is also not entitled to a higher rating under 
Diagnostic Code 7801, which is the diagnostic code applicable 
for scars other than the head, face or neck that are deep.  
While the evidence in this case indicates that the 
appellant's scar adheres slightly to underlying tissue (thus 
possible qualifying as a deep scar since deep scars are those 
associated with underlying soft tissue damage), the Board 
observes that the appellant's scar is at most 40 square 
centimeters (8 cm. x 5 cm). See March 2004 examination 
report.  In order to qualify for an increased rating under 
Diagnostic Code 7801, the appellant's scar would need to 
exceed 77 square centimeters.  As there is no objective 
evidence of record showing that the appellant's scar exceeds 
this length, the appellant is not entitled to an increased 
rating pursuant to this diagnostic code.  Additional 
regulations pertaining to scars include Diagnostic Codes 7802 
and 7803. However, these diagnostic code are not for 
application in the present case as they do not provide a 
disability rating in excess of 10 percent. 

As discussed above, Diagnostic Code 7805 provides that scars 
should be rated on the basis of limitation of function of the 
affected part.  As noted above, the most recent VA examiner 
indicated that the right thigh shell fragment wound residuals 
included an adherent scar that affected Muscle Group XIV and 
which includes the rectus femoris muscle whose function is in 
extension of the knee.  The June 2005 examiner indicated that 
because a very small portion of the rectus femoris muscle 
belly is interrupted by the scar, the veteran has full 
extension of the knee.  As such, a higher evaluation for 
impairment of function of the knee due to the adherent scar 
is not available.  The Board does note, however, the VA 
examiner also opined that symptoms such as early fatigue of 
the muscles of the right leg, including aching and burning of 
the muscle of the right thigh, are related to damage to the 
rectus femoris muscle.  She also stated that it was 
reasonable to anticipate that given an opportunity to test 
the muscle against force, then weakness, lack of endurance 
and early onset of the signs and symptoms of fatigue, 
including muscle pain and failure, would be apparent.  As 
noted above, the RO has assigned a separate, albeit 
noncompensable evaluation, for symptomatology other than 
limitation of motion related to the damage to the rectus 
femoris muscle.  Thus, while a higher rating under the 
provisions of Diagnostic Code 5261 is not in order for 
limitation of extension of the knee, such factors outlined by 
the VA examiner are more properly considered under the 
diagnostic codes governing muscle damage.  This matter will 
be addressed in the attached remand.   

In regards to limitation of motion, the appellant's 
representative argues that an increased rating is warranted 
based upon functional loss related to abnormal and unpleasant 
sensory symptoms (See Appellant's August 2004 Brief, p. 5).  
The Board finds that such an increase is not warranted on 
this basis at this time, as the Board again emphasizes that 
the RO has assigned a separate, noncompensable evaluation for 
sensory nerve damage; this issue is addressed in the attached 
remand.  Therefore, the Board concludes that a disability 
rating in excess of 10 percent pursuant to Diagnostic Code 
7805 is not warranted.  

      3.  Consideration of an extraschedular evaluation 
		
Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no showing by the appellant that his shell fragment 
wound scar has resulted in marked interference with his 
employability or necessitated frequent periods of 
hospitalization.  While the appellant asserts that he had to 
quit work due to his collective service-connected 
disabilities (See March 2003 statement), the record is devoid 
of evidence indicating the appellant's alleged 
unemployability is the result of his service-connected right 
thigh shell fragment wound scar.  In the absence of such a 
showing, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Thus, the Board finds that there is no competent evidence in 
support of an increased rating pursuant to these provisions.   

Therefore, based upon a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the appellant's claim for an increased rating of his 
shell fragment wound scar, for the reasons discussed above.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


ORDER

A compensable disability rating for a shell fragment wound 
scar of the right medial thigh prior to December 23, 2002 is 
denied. 

An increased disability rating in excess of 10 percent for a 
shell fragment wound scar of the right medial thigh from 
December 23, 2002 is denied.   


REMAND

A preliminary review of the record with regard to the issue 
of whether the appellant is entitled to a separate disability 
rating for residuals of a shell fragment wound to the right 
thigh discloses a need for further development prior to final 
appellate review.  

In this regard, the Board observes that this case was 
remanded in March 2005 so that a VA medical opinion could be 
obtained to address what, if any, symptomatology and clinical 
findings associated with the appellant's right thigh injury 
could be related specifically to any muscle disability 
resulting from his shell fragment wound. See March 2005 Board 
decision, pgs. 33-36.  Such an opinion was obtained in June 
2005; and the examiner opined that the appellant had 
impairment to the rectus femoris muscle of the right thigh 
that was etiologically related to his in-service shell 
fragment wound.  The examiner stated that the appellant 
experienced a loss of muscle mass and neurological impairment 
that was etiologically related to his in-service shell 
fragment wound.  She specifically indicated that the 
appellant's shell fragment wound scar of the thigh 
interrupted the appellant's muscle fibers of the rectus 
femoris. See June 2005 examination report, p. 1.  She noted 
that knee extension, which is associated with contraction of 
the rectus femoris muscle, was associated with adherence of 
the scar to the underlying muscle; but since a very small 
portion of the muscle belly was interrupted, the appellant 
had full extension of his knee. Id.  Lastly, she opined that 
it was quite reasonable to anticipate that the appellant 
would experience weakness, lack of endurance and early onset 
of the signs and symptoms of fatigue if given the opportunity 
to test the appellant's muscle against force.  

Subsequent to receiving the June 2005 examination report, the 
RO readjudicated the appellant's claim of entitlement to an 
increased disability rating for his service-connected shell 
fragment wound scar. See September 2005 SSOC.   As noted 
above, the RO, in the September 2005 rating decision, 
established separate ratings for nerve and muscle damage 
associated with the residuals of the veteran's shell fragment 
wound of the right thigh, effective May 28, 1998. See 
September 2005 rating decision.  Although the RO considered 
such issues as ancillary, albeit inextricably intertwined, to 
the increased rating issue on appeal, the RO told the 
appellant that no further action was required in regards to 
the "service connection claims."  The issues regarding the 
two ratings for muscle and nerve damage were not included in 
the September 2005 Supplemental Statement of the Case which 
only included the issue of the rating for the right thigh 
scar.  

The evaluation of the same disability under various diagnoses 
is generally to be avoided.  38 C.F.R. § 4.14 (2005).  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  In this case, the RO properly assigned separate 
ratings for the veteran's scar, muscle damage, and nerve 
damage, all as residuals of the shell fragment wound of the 
right medial thigh.  However, the Board disagrees with the RO 
in its assessment that no further action was necessary in 
regards to the September 2005 rating decision.  

As set forth in its March 2005 decision, the Board viewed the 
appellant's increased rating claim to include a claim for a 
"right medial thigh disability," not just a request for an 
increased rating for a shell fragment wound scar of the right 
thigh. See March 2005 decision, pgs. 34-35.  In fact, the 
Board remanded the appeal with the purpose of obtaining a VA 
opinion in order to "more completely evaluate the 
appellant's right medial thigh disability" and determine 
whether a separate evaluation was warranted for any 
additional disability to the right thigh. Id.  Since the 
appellant's appeal encompassed not only his request for an 
increased rating for his service-connected scar, but also a 
claim for overall residuals of the shell fragment wound to 
the thigh, such issues should have been included in the 
September 2005 Supplemental Statement of the Case.  As a 
Statement of the Case is required to contain "[a] summary of 
the applicable laws and regulations . . . and a discussion of 
how such laws and regulations affect the determination" and a 
Supplemental Statement of the Case is required to contain 
"any material changes in, or additions to, the information 
included in the statement of the case or any prior 
supplemental statement of the case", the Board finds that a 
remand is required in order to accord the veteran full due 
process.  See 38 C.F.R. §§ 19.29(b), 19.31 (2005).  A remand 
of this claim will also enable the RO to provide appropriate 
VCAA notice to the appellant regarding the merits of his 
claim. See also Dingess/Hartman v. Nicholson, Nos. 01-1917 & 
02-1506 (U.S. Vet. App. March 3, 2006).

Therefore, the case is being returned to the RO via the AMC 
in Washington, D.C., and the VA will notify the appellant if 
further action on his part is required.             
Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide, with respect 
to the appellant's claims for compensable 
evaluations for disruption of the rectus 
femoris muscle associated with shell 
fragment wound scar at the right medial 
thigh and for sensory nerve of the right 
anterior medial thigh associated with 
shell fragment wound scar at the right 
medial thigh notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1) and 
Dingess/Hartman v. Nicholson, supra. 

2.  The RO should issue a Supplemental 
Statement of the Case with respect to the 
September 1, 2005 rating decision on the 
issues of entitlement to compensable 
evaluations for disruption of the rectus 
femoris muscle associated with shell 
fragment wound scar at the right medial 
thigh and for sensory nerve of the right 
anterior medial thigh associated with 
shell fragment wound scar at the right 
medial thigh.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertaining to the 
issues currently on appeal.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


